Exhibit 10.21
F5 Networks, Inc.
2005 Equity Incentive Plan
Adopted December 31, 2004
Original Approval By Shareholders February 24, 2005
Amended By Board of Directors on January 8, 2007, January 23, 2007, August 5,
2007 (to reflect
two-for-one forward stock split effective August 20, 2007), and January 7, 2009
Termination Date: December 30, 2014
1. Purposes.
     (a) Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.
     (b) Available Stock Awards. The purpose of the Plan is to provide a means
by which eligible recipients of Stock Awards may be given an opportunity to
benefit from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Options and (ii) Stock Units.
     (c) General Purpose. The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.
2. Definitions.
     (a) “Affiliate” means any parent corporation or subsidiary corporation of
the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
     (b) “Applicable Laws” means the legal requirements relating to the
administration of equity compensation plans, including under applicable U.S.
state corporate laws, U.S. federal and applicable state securities laws, other
U.S. federal and state laws, the Code, any stock exchange rules or regulations
and the applicable laws, rules and regulations of any other country or
jurisdiction where Stock Awards are granted under the Plan, as such laws, rules,
regulations and requirements shall be in place from time to time.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Code” means the Internal Revenue Code of 1986, as amended.
     (e) “Committee” means a committee appointed by the Board in accordance with
subsection 3(c).
     (f) “Common Stock” means the common stock of the Company.
     (g) “Company” means F5 Networks, Inc., a Washington corporation.
     (h) “Consultant” means any person, including an advisor, (i) who is engaged
by the Company or an Affiliate to render services other than as an Employee or
as a Director or (ii) who is a member of the Board of Directors of an Affiliate.
     (i) “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity among the Company or an
Affiliate for which the Participant renders such

 



--------------------------------------------------------------------------------



 



service, provided that there is no interruption or termination of the
Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director of the
Company will not constitute an interruption of Continuous Service. Subject to
Section 6(e)(ii), the Board or the chief executive officer of the Company, in
that party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.
     (j) “Covered Employee” means the chief executive officer and the four
(4) other highest compensated officers of the Company for whom total
compensation is required to be reported to shareholders under the Exchange Act,
as determined for purposes of Section 162(m) of the Code.
     (k) “Director” means a member of the Board of Directors of the Company.
     (l) “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.
     (m) “Employee” means any person employed by the Company or an Affiliate.
Subject to the Applicable Laws, the determination of whether an individual
(including a leased and temporary employees) is an Employee hereunder shall be
made by the Board (or its Committee), in its sole discretion. Mere service as a
Director or payment of a director’s fee by the Company or an Affiliate shall not
be sufficient to constitute “employment” by the Company or an Affiliate.
     (n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (o) “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:
          (i) If the Common Stock is listed on any established stock exchange or
traded on the Nasdaq National Market, the Fair Market Value of a Share shall be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or such other exchange or market
with the greatest volume of trading in the Common Stock) on the day of
determination or, if the day of determination is not a market trading day, then
on the last market trading day prior to the day of determination, as reported in
such source or sources as the Board deems reliable, or
          (ii) In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.
     (p) “Independent Director” means a Director who qualifies as an
“independent” director under applicable Nasdaq rules (or the rules of any
exchange on which the Common Stock is then listed or approved for listing).
     (q) “Non-Employee Director” means a Director of the Company who either
(i) is not a current Employee or Officer of the Company or its parent or a
subsidiary, does not receive compensation (directly or indirectly) from the
Company or its parent or a subsidiary for services rendered as a consultant or
in any capacity other than as a Director (except for an amount as to which
disclosure would not be required under Item 404(a) of Regulation S-K promulgated
pursuant to the Securities Act (“Regulation S-K”)), does not possess an interest
in any other transaction as to which disclosure would be required under Item
404(a) of Regulation S-K and is not engaged in a business relationship as to
which disclosure would be required under Item 404(b) of Regulation S-K; or (ii)
is otherwise considered a “non-employee director” for purposes of Rule 16b-3.
     (r) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
     (s) “Option” means a nonstatutory stock option (meaning, an option not
intended to qualify as an incentive stock option under Code Section 422) granted
pursuant to the Plan.
     (t) “Outside Director” means a Director of the Company who either (i) is
not a current Employee of the Company or an “affiliated corporation” (within the
meaning of Treasury Regulations promulgated under Section 162(m) of the Code),
is not a former Employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving

2



--------------------------------------------------------------------------------



 



direct or indirect remuneration from the Company or an “affiliated corporation”
for services in any capacity other than as a Director or (ii) is otherwise
considered an “outside director” for purposes of Section 162(m) of the Code.
     (u) “Participant” means a person to whom a Stock Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
     (v) “Plan” means this F5 Networks, Inc. 2005 Equity Incentive Plan.
     (w) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
     (x) “Securities Act” means the Securities Act of 1933, as amended.
     (y) “Share” means a share of the Common Stock, as adjusted in accordance
with Section 11 below.
     (z) “Stock Award” means any right involving Shares granted under the Plan,
including an Option or Stock Unit.
     (aa) “Stock Award Agreement” means a written agreement between the Company
and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant. Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.
     (bb) “Stock Unit” means an award giving the right to receive Shares granted
under Section 7 below.
3. Administration.
     (a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee or an administrator, as
provided in subsection 3(c).
     (b) Powers of Board. The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:
          (i) To determine from time to time which of the persons eligible under
the Plan shall be granted Stock Awards; when and how each Stock Award shall be
granted; what type or combination of types of Stock Awards shall be granted; the
provisions, terms and conditions of each Stock Award granted (which need not be
identical as among Participants or as among types of Stock Awards), including,
without limitation: the time or times when a person shall be permitted to
receive Shares pursuant to a Stock Award, the number of Shares with respect to
which a Stock Award shall be granted to each such person, the exercise or
purchase price (if any) of a Stock Award, the time or times when Stock Awards
may be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, any pro rata adjustment to
vesting as a result of a Participant’s transitioning from full- to part-time
service (or vice versa), and any other restriction (including forfeiture
restriction), limitation or term of any Stock Award, based in each case on such
factors as the Board, in its sole discretion, shall determine; provided,
however, that such provisions, terms and conditions are not inconsistent with
the terms of the Plan.
          (ii) In order to fulfill the purposes of the Plan and without amending
the Plan, to modify grants of Stock Awards to Participants who are foreign
nationals or employed outside of the United States in order to recognize
differences in local law, tax policies or customs.
          (iii) To construe and interpret the Plan and Stock Awards granted
under it, and to establish, amend and revoke rules and regulations for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.
          (iv) To amend the Plan or a Stock Award as provided in Section 12.
          (v) Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
which are not in conflict with the provisions of the Plan.

3



--------------------------------------------------------------------------------



 



     (c) Delegation to Committee. The Board may delegate administration of the
Plan to a Committee or Committees of one or more members of the Board, and the
term “Committee” shall apply to any person or persons to whom such authority has
been delegated. In the discretion of the Board, the Committee may consist solely
of two or more Outside Directors, in accordance with Section 162(m) of the Code,
and/or solely of two or more Non-Employee Directors, in accordance with
Rule 16b-3, and/or solely of two or more Independent Directors under applicable
Nasdaq (or other exchange) rules. The Board or the Committee may further
delegate its authority and responsibilities under the Plan to an Officer.
However, if administration is delegated to an Officer, such Officer may grant
Stock Awards only within guidelines established by the Board or the Committee,
and only the Board or the Committee may make a Stock Award to an Officer or
Director. If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board shall thereafter be to the Committee or
subcommittee, or an Officer to whom authority has been delegated), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan,
and unless otherwise specified by the Board shall retain any authority granted
to a committee or individual hereunder unto itself.
4. Shares Subject to the Plan.
     (a) Share Reserve. Subject to the provisions of Section 11 relating to
adjustments upon changes in stock, the stock that may be issued pursuant to
Stock Awards shall not exceed in the aggregate Twelve Million Four Hundred
Thousand (12,400,000)1 Shares of Common Stock.
     (b) Section 162(m) Limitation on Share Numbers. No Employee shall be
eligible to be granted Stock Awards covering more than Two Million (2,000,000)
Shares during any fiscal year of the Company.
     (c) Reversion of Shares to the Share Reserve. If any Stock Award shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, the Shares not acquired under such Stock Award shall
revert to and again become available for issuance under the Plan. Further, if
any previously-issued Shares are forfeited under the terms and conditions of the
Stock Award, then any Shares so forfeited shall revert to and again become
available for issuance under the Plan. The provisions of this Section 4(c) are
qualified by Section 4(a) such that the total number of Shares issued and
outstanding under the Plan at any time may not exceed the number set forth in
Section 4(a) (as adjusted under Section 11).
     (d) Source of Shares. The stock subject to the Plan may be unissued Shares
or reacquired Shares, bought on the market or otherwise.
5.   Eligibility.
       Stock Awards may be granted to Employees, Directors and Consultants.
6.    Option Provisions.
       Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. The provisions of separate
Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:
       (a) Term. No Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.
       (b) Exercise Price of an Option. The exercise price of each Option shall
be at least equal to the Fair Market Value of the stock subject to the Option on
the date the Option is granted. Notwithstanding the foregoing, an Option may be
granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.
 

1   As adjusted to reflect two-for-one forward stock split effective August 20,
2007

4



--------------------------------------------------------------------------------



 



     (c) Consideration. The purchase price of stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash, check or wire transfer at the time the Option
is exercised or (ii) at the discretion of the Board at the time of the grant of
the Option or subsequently by (1) by delivery to the Company of other Shares
that have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which the Option is exercised, provided that
in the case of Shares acquired, directly or indirectly, from the Company, such
Shares must have been owned by the Participant for more than six (6) months on
the date of surrender (or such other period as may be required to avoid the
Company’s incurring an adverse accounting charge), (2) if, as of the date of
exercise of an Option the Company then is permitting Employees to engage in a
“same-day sale” cashless brokered exercise program involving one or more
brokers, through such a program that complies with the Applicable Laws
(including without limitation the requirements of Regulation T and other
applicable regulations promulgated by the Federal Reserve Board) and that
ensures prompt delivery to the Company of the amount required to pay the
exercise price and any applicable withholding taxes, (3) in any other form of
legal consideration that may be acceptable to the Board, or (4) any combination
of the foregoing methods. In making its determination as to the type of
consideration to accept, the Board shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company and the Board
may, in its sole discretion, refuse to accept a particular form of consideration
at the time of any Option exercise.
     (d) Transferability of an Option. The Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Participant only by the Participant.
Notwithstanding the foregoing provisions of this subsection 6(d), the
Participant may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Participant, shall thereafter be entitled to exercise the Option.
     (e) Vesting.
          (i) Generally. The total number of Shares of Common Stock subject to
an Option may, but need not, vest and therefore become exercisable in periodic
installments which may, but need not, be equal. The Option may be subject to
such other terms and conditions on the time or times when it may be exercised
(which may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection 6(e) are subject to any Option provisions
governing the minimum number of Shares as to which an Option may be exercised.
          (ii) Leave of Absence. The Board (or any other party to whom such
authority has been delegated, including under this Plan) shall have the
discretion to determine whether and to what extent the vesting of Options shall
be tolled during any unpaid leave of absence; provided, however, that in the
absence of such determination, vesting of Options shall be tolled during any
such unpaid leave (unless otherwise required by the Applicable Laws). In the
event of military leave, vesting shall toll during any unpaid portion of such
leave, provided that, upon a Participant’s returning from military leave (under
conditions that would entitle him or her to protection upon such return under
the Uniform Services Employment and Reemployment Rights Act), he or she shall be
given vesting credit with respect to Options to the same extent as would have
applied had the Participant continued to provide services to the Company
throughout the leave on the same terms as he or she was providing services
immediately prior to such leave.
     (f) Termination of Continuous Service. In the event a Participant’s
Continuous Service terminates (other than upon the Participant’s death or
Disability), the Participant may exercise his or her Option (to the extent that
the Participant was vested in the Option Shares and entitled to exercise such
Option as of the date of termination) but only within such period of time ending
on the earlier of (i) the date three (3) months following the termination of the
Participant’s Continuous Service (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination, the Participant does not
exercise his or her Option within the time specified in the Option Agreement,
the Option shall terminate.
     (g) Extension of Termination Date. Following the termination of the
Participant’s Continuous Service (other than upon the Participant’s death or
Disability), if the Participant would be prohibited at any time solely because
the issuance of Shares would violate the registration requirements under the
Securities Act or violate any prohibition on trading on the basis of possession
of material nonpublic information involving the Company and its business, then
the Option shall terminate on the earlier of (i) the expiration of the term of
the Option set forth in subsection 6(a), or (ii) the expiration of a period of
three (3) months after the termination of the Participant’s Continuous Service
during which the exercise of the Option would not be in violation of such
requirements.
     (h) Disability of Participant. In the event a Participant’s Continuous
Service terminates as a result of the Participant’s Disability, the Participant
may exercise his or her Option (to the extent that the Participant was vested in
the Option Shares and entitled to exercise the Option as of the date of
termination), but only within such period of time ending on the earlier of
(i) the date

5



--------------------------------------------------------------------------------



 



twelve (12) months following such termination (or such longer or shorter period
specified in the Option Agreement) or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If, after termination, the
Participant does not exercise his or her Option within the time specified
herein, the Option shall terminate.
     (i) Death of Participant. In the event (i) an Participant’s Continuous
Service terminates as a result of the Participant’s death or (ii) the
Participant dies within the period (if any) specified in the Option Agreement
after the termination of the Participant’s Continuous Service for a reason other
than death, then the Option may be exercised (to the extent the Participant was
vested in the Option Shares and entitled to exercise the Option as of the date
of death) by the Participant’s estate, by a person who acquired the right to
exercise the Option by bequest or inheritance or by a person designated to
exercise the Option upon the Participant’s death pursuant to subsection 6(d),
but only within the period ending on the earlier of (1) the date eighteen (18)
months following the date of death (or such longer or shorter period specified
in the Option Agreement) or (2) the expiration of the term of such Option as set
forth in the Option Agreement. If, after death, the Option is not exercised
within the time specified herein, the Option shall terminate.
     (j) Exercise Generally. Options shall be considered exercised when the
Company (or its authorized agent) receives (i) written or electronic notice from
the person entitled to exercise the Option of intent to exercise a specific
number of Shares, (ii) full payment or appropriate provision for payment in a
form and method acceptable to the Board or Committee, for the Shares being
exercised, and (iii) if applicable, payment or appropriate provision for payment
of any withholding taxes due on exercise. An Option may not be exercised for a
fraction of a Share. The Option may, at the discretion of the Board or
Committee, include a provision whereby the Participant may elect to exercise the
Option as to Shares that are not yet vested. Unvested Shares exercised in such
manner may be subject to a Company repurchase right under Section 10(f) or such
other restrictions or conditions as the Board or Committee may determine.
     (k) Administrator Discretion. Notwithstanding the provisions of this
Section 6, the Board or the Committee shall have complete discretion exercisable
at any time to (i) extend the period of time for which an Option is to remain
exercisable, following the Participant’s termination of Continuous Service, but
in no event beyond the expiration date for the Option, and (ii) permit the
Option to be exercised, during the applicable post-termination exercise period,
not only with respect to the number of Shares that were vested on the date of
termination, cut also with respect to additional Shares on such terms and
conditions as the Board or Committee may determine.
7. Provisions of Stock Awards other than Options.
     Each Stock Award Agreement reflecting the issuance of a Stock Unit shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of such agreements may change from time to
time, and the terms and conditions of separate agreements need not be identical,
but each such agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions:
          (a) Consideration. A Stock Unit may be awarded in consideration for
such property or services as is permitted under Applicable Law, including for
past services actually rendered to the Company or an Affiliate for its benefit.
          (b) Vesting; Restrictions. Shares of Common Stock awarded under the
agreement reflecting a Stock Unit award may, but need not, be subject to a Share
repurchase option, forfeiture restriction or other conditions in favor of the
Company in accordance with a vesting or lapse schedule to be determined by the
Board.
          (c) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may reacquire any or
all of the Shares of Common Stock held by the Participant which have not vested
or which are otherwise subject to forfeiture or other conditions as of the date
of termination under the terms of the agreement.
          (d) Transferability. Rights to acquire Shares of Common Stock under a
Stock Unit agreement shall not be transferable except by will or by the laws of
descent and distribution, and Shares of Common Stock issued upon vesting of a
Stock Unit shall be issuable during the lifetime of the Participant only to the
Participant. Notwithstanding the foregoing provisions of this subsection 7(d),
the Participant may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Participant, shall thereafter be entitled to receive Shares of
Common Stock issued upon vesting of a Stock Unit.

6



--------------------------------------------------------------------------------



 



8. Covenants of the Company.
     (a) Availability of Shares. During the terms of the Stock Awards, the
Company shall keep available at all times the number of Shares of Common Stock
required to satisfy such Stock Awards.
     (b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell Shares upon
exercise of the Stock Awards; provided, however, that this undertaking shall not
require the Company to register under the Securities Act the Plan, any Stock
Award or any stock issued or issuable pursuant to any such Stock Award. If,
after reasonable efforts, the Company is unable to obtain from any such
regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of stock under the Plan, the
Company shall be relieved from any liability for failure to issue and sell stock
upon exercise of such Stock Awards unless and until such authority is obtained.
9. Use of Proceeds from Stock; Unfunded Plan.
     Proceeds from the sale of stock pursuant to Stock Awards shall constitute
general funds of the Company. The Plan shall be unfunded. Although bookkeeping
accounts may be established with respect to Participants who are granted Stock
Awards hereunder, any such accounts will be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any asset which may
at any time be represented by Stock Awards, nor shall this Plan be construed as
providing for such segregation, nor shall the Company nor any party authorized
to administer the Plan be deemed to be a trustee of stock or cash to be awarded
under the Plan. Any liability of the Company to any Participant with respect to
a Stock Award shall be based solely upon any contractual obligations which may
be created by the Plan; no such obligation of the Company shall be deemed to be
secured by any pledge or other encumbrance on any property of the Company.
Neither the Company nor any party authorized to administer the Plan shall be
required to give any security or bond for the performance of any obligation
which may be created by this Plan.
10. Miscellaneous.
     (a) Acceleration of Exercisability and Vesting. The Board shall have the
power to accelerate the time at which a Stock Award may first be exercised or
the time during which a Stock Award or any part thereof will vest, become
exercisable or be settled in accordance with the Plan, notwithstanding the
provisions in the Stock Award stating the time at which it may first vest, be
exercised or be settled.
     (b) Shareholder Rights. No Participant shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any Shares subject to
such Stock Award unless and until such Participant has satisfied all
requirements for exercise of the Stock Award pursuant to its terms.
     (c) No Employment or other Service Rights. Nothing in the Plan or any
instrument executed or any Stock Award granted pursuant thereto shall confer
upon any Participant or other holder of Stock Awards any right to continue to
serve the Company or an Affiliate in the capacity in effect at the time the
Stock Award was granted or shall affect the right of the Company or an Affiliate
to terminate (i) the employment of an Employee with or without notice and with
or without cause, (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate or (iii) the service of
a Director pursuant to the Bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.
     (d) Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Shares under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring the stock
subject to the Stock Award for the Participant’s own account and not with any
present intention of selling or otherwise distributing the stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if the issuance of the Shares upon the exercise or acquisition of
stock under the Stock Award has been registered under a then currently effective
registration statement under the Securities Act; or as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued

7



--------------------------------------------------------------------------------



 



under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the stock.
     (e) Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Shares under a
Stock Award by any of the following means (in addition to the Company’s right to
withhold from any compensation paid to the Participant by the Company) or by a
combination of such means: (i) tendering a cash payment; (ii) authorizing the
Company to withhold Shares from the Shares otherwise issuable to the Participant
as a result of the exercise or acquisition of stock under the Stock Award; or
(iii) delivering to the Company owned and unencumbered Shares.
     (f) Stock Unit Repurchase Limitation. The terms of any repurchase option
for a Stock Unit shall be specified in the Stock Award and may be at the Fair
Market Value of the stock subject to the Stock Award at the time of repurchase,
at the original price or on such terms and conditions as the Board may determine
(and as shall be reflected in the Stock Award Agreement); provided however that
this Section 10(f) shall in no way limit the Company’s ability to adjust any
Stock Award as provided under Section 11 below.
     (g) Cancellation and Re-Grant of Stock Awards. The Company may not reprice
any outstanding Stock Awards under the Plan, including implement any program
whereby outstanding Stock Awards will be cancelled and replaced with Stock
Awards bearing a lower purchase or exercise price or exchanged for cash, without
first obtaining the approval of the shareholders of the Company; provided
however that this Section 10(g) shall in no way limit the Company’s ability to
adjust Stock Awards as provided under Section 11 below.
     (h) Interpretation of Plan and Stock Awards. In the event that any
provision of the Plan or any Stock Award granted under the Plan is declared to
be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of the terms of the Plan and/or Stock Award shall not be affected
to the extent necessary to reform or delete such illegal, invalid or
unenforceable provision. All questions arising under the Plan or under any Stock
Award shall be decided by the Board or the Committee in its or their total and
absolute discretion and such decisions shall be final and binding on all
parties.
     (i) Electronic Communication. Any document required to be delivered under
the Plan, including under the Applicable Laws, may be delivered in writing or
electronically. Signature may also be electronic if permitted by the Board or
the Committee, and if permitted by Applicable Law.
     (j) Escrow of Shares. To enforce any restriction applicable to Shares
issued under the Plan, the Board or the Committee may require a Participant or
other holder of such Shares to deposit the certificates representing such
Shares, with approved stock powers or other transfer instruments endorsed in
blank, with the Company or an agent of the Company until the restrictions have
lapsed. Such certificates (or other notations representing the Shares) may bear
a legend or legends referencing the applicable restrictions.
11. Adjustments upon Changes in Stock.
     (a) Capitalization Adjustments. If any change is made in the stock subject
to the Plan, or subject to any Stock Award, without the receipt of consideration
by the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
class(es) and maximum number of securities subject to the Plan pursuant to
subsection 4(a) and the maximum number of securities subject to award to any
person pursuant to subsection 4(b), and the outstanding Stock Awards will be
appropriately adjusted in the class(es) and number of securities and price per
Share of stock subject to such outstanding Stock Awards. The Board, the
determination of which shall be final, binding and conclusive, shall make such
adjustments. (The conversion of any convertible securities of the Company shall
not be treated as a transaction “without receipt of consideration” by the
Company.)
     (b) Change in Control—Dissolution or Liquidation. In the event of a
dissolution or liquidation of the Company, then such Stock Awards shall be
terminated if not exercised (if applicable) prior to such event.
     (c) Change in Control—Asset Sale, Merger, Consolidation or Reverse Merger
or Acquisition of Stock.

8



--------------------------------------------------------------------------------



 



          (i) In the event of (1) a sale of substantially all of the assets of
the Company, or (2) a merger or consolidation in which the Company is not the
surviving corporation, or (3) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise, or (4) the direct or
indirect acquisition (including by way of a tender or exchange offer) by any
person, or persons acting as a group, of beneficial ownership or a right to
acquire beneficial ownership of shares representing a majority of the voting
power of the then outstanding shares of capital stock of the Company, then any
surviving corporation or acquiring corporation shall assume any Stock Awards
outstanding under the Plan or shall substitute similar awards (including with
respect to a Stock Award an award to acquire the same consideration paid to the
shareholders in the transaction described in this subsection 11(c) for those
outstanding under the Plan).
          (ii) For purposes of subsection 11(c) a Stock Award shall be deemed
assumed if, following the change in control, the Stock Award confers the right
to purchase in accordance with its terms and conditions, for each share of
Common Stock subject to the Stock Award immediately prior to the change in
control, the consideration (whether stock, cash or other securities or property)
to which a holder of a share of Common Stock on the effective date of the change
in control was entitled.
          (iii) Subject to the provisions of any Stock Award Agreement, in the
event any surviving corporation or acquiring corporation refuses to assume such
Stock Awards or to substitute similar stock awards for those outstanding under
the Plan, then with respect to Stock Awards held by Participants whose
Continuous Service has not terminated, the vesting of 50% of such Stock Awards
(and, if applicable, the time during which such Stock Awards may be exercised or
settled) shall be accelerated in full, and the Stock Awards shall terminate if
not exercised or settled (if applicable) at or prior to such event. With respect
to any other Stock Awards outstanding under the Plan, such Stock Awards shall
terminate if not exercised (if applicable) prior to such event.
          (iv) The Board shall at all times have the authority, in its sole
discretion, to provide for additional or different vesting, exercisability,
settlement or forfeiture conditions with respect to Stock Awards than that
reflected in this Section 11(c), provided that its determinations in this regard
shall be reflected in the Stock Award Agreement (including in amendments
thereto) issued to the affected Participant.
12. Amendment of the Plan and Stock Awards.
     (a) Amendment of Plan. The Board at any time, and from time to time, may
amend the Plan. However, except as provided in Section 11 relating to
adjustments upon changes in stock, no amendment shall be effective unless
approved by the shareholders of the Company to the extent shareholder approval
is necessary to satisfy the requirements of Rule 16b-3 or any Nasdaq or
securities exchange listing requirements.
     (b) Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for shareholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.
     (c) Contemplated Amendments. It is expressly contemplated that the Board
may amend the Plan in any respect the Board deems necessary or advisable to
provide eligible Employees with the maximum benefits provided or to be provided
under the provisions of the Code or any other Applicable Law.
     (d) No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be materially impaired by any amendment of the
Plan unless (i) the Company requests the consent of the Participant and (ii) the
Participant consents in writing.
     (e) Amendment of Stock Awards. The Board at any time, and from time to
time, may amend the terms of any one or more Stock Awards; provided, however,
that the rights under any Stock Award shall not be materially impaired by any
such amendment unless (i) the Company requests the consent of the Participant
and (ii) the Participant consents in writing.
13. Termination or Suspension of the Plan.
     (a) Plan Term. The Board may suspend or terminate the Plan at any time.
Unless sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the date the Plan is adopted by the Board or approved by
the shareholders

9



--------------------------------------------------------------------------------



 



of the Company, whichever is earlier. No Stock Awards may be granted under the
Plan while the Plan is suspended or after it is terminated.
     (b) No Impairment of Rights. Suspension or termination of the Plan shall
not materially impair rights and obligations under any Stock Award granted while
the Plan is in effect except with the written consent of the Participant.
14. Effective Date of Plan.
     The Plan shall become effective as determined by the Board, but no Stock
Award shall be exercised unless and until the Plan has been approved by the
shareholders of the Company, which approval shall be within twelve (12) months
before or after the date the Plan is adopted by the Board.
15. Governing Law.
     All questions concerning the construction, validity and interpretation of
this Plan shall be governed by the law of the State of Washington, without
regard to such states conflict of laws rules.

10